Name: Commission Regulation (EEC) No 2832/86 of 11 September 1986 on the supply of maize flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 86 Official Journal of the European Communities No L 261 /5 COMMISSION REGULATION (EEC) No 2832/86 of 11 September 1986 on the supply of maize flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the UNHCR, the Commission allo ­ cated to the latter organization 1 356 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139 , 24 . 5 . 1986, p. 29 . &lt; OJ No L 192, 26 . 7 . 1980, p. 11 . ( 5) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 261 /6 Official Journal of the European Communities 13 . 9 . 86 ANNEX 1 . Programme : 1986 2. Recipient : UNHCR (Attn . Mr Coosemans, Palais des Nations, CH-121 1 GenÃ ¨ve 10, telex 27492) 3 . Place or country of destination : Mexico 4. Product to be mobilized : maize flour 5 . Total quantity : 800 tonnes (1 356 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour ( 11.01 E I) for human consumption, of sound merchantable quality, free of odour and pests,  moisture content : maximum 13 % ,  acidity : 0,6 % maximum. 10 . Packaging :  new woven-polypropylene bags for food use , weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light,  net weight of the bags : 50 kg,  marking on the bags in letters at least 5 cm high : 'HARINA DE MAÃ Z / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA DISTRIBUCIÃ N GRATUÃ TA ALTO COMISIONADO DE LAS NACIONES UNIDAS PARA LOS REFUGIADOS / PUERTO COATZACOALCOS' 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Puerto Coatzacoalcos 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 30 September 1986 16 . Shipment period : 1 to 31 December 1986 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '.